Citation Nr: 1630069	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  09-45 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for cause of death.

2. Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The appellant in this case is the decedent's widow.  The decedent was a Navy Reserve member from December 1939 to December 1940, with several periods of inactive duty for training (INACDUTRA) service.  An October 1998 Certificate of Military Service indicates that the decedent did not have any active duty or active duty for training (ACDUTRA), but a contradictory record from the National Personnel Records Center (NPRC) is associated with the file.  Verification of his service will be addressed in the Remand below.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2002 and December 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The decedent's claim for service connection for residuals of a head injury, claimed as a seizure disorder, was before the Board in May 2005.  The decedent died prior to determination of the claim.  The matter was returned to the Board in April 2013, at which time the Board dismissed the decedent's claim for service connection.  The Board also remanded entitlement to service connection for cause of death and accrued benefits for a hearing.  A hearing was scheduled to take place in June 2016 but the appellant canceled the hearing.  Thus, no further action is required for compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, the Board finds that this matter must be remanded for additional development, despite the length of time this appeal has been pending and the age of the appellant.  

In July 2001, the decedent made a claim for residuals of a head injury, claimed as a seizure disorder.  He contended that, while aboard the destroyer U.S.S. Barry deployed to the Panama Canal Zone in June 1940, he fell down the ship's stairs, injuring his head and back.  [However, he also testified in 2003 that he was not assigned to the Barry until approximately November 1940, although it appears from other comments in the transcript that he may have been confused about the date.]  In an August 2002 written statement, he contended that this deployment involved "activation" of his unit.  In a February 2006 statement, he contended that he reported to sick bay in July 1940 for numbness in his fingers that had been ongoing since his June 1940 accident, at which time he was diagnosed with epilepsy and recommended for medical discharge.  He also stated that he was treated at the Naval Hospital in Norfolk, Virginia around October 1940.  Following service, he stated that he was treated for his epilepsy and back pain stemming from the accident, but was unable to obtain those records for the file.   

Private medical records indicate that in the 1990s, diagnostic studies were interpreted as showing epilepsy, in addition to brain atrophy, lacunar infarcts, and ischemic changes.  The decedent provided a history of seizures since age 22 after he fell down a shaft or stairs in the Navy, injuring his head.  An October 2001 VA examination related the decedent's seizures to the head injury in question.  

The service records that are associated with the record show that the decedent reported to sick bay on July 11, 1940 during a drill complaining of loss of grip in both hands and numbness of fingers.  The record notes that the decedent had been experiencing those symptoms frequently and that he was unconscious for a period of 15 minutes on one occasion.  He was diagnosed with a petit mal form of epilepsy or a severe form of neurocirculatory asthenia that was considered a "constitutional weakness" rather than a disease.  Medical discharge was recommended.  An October 1940 document from a medical officer reiterated the recommendation for medical discharge.  In December 1940, the decedent was discharged because of physical disability.  

There are Compensation for Drill or Equivalent Duty Pay documents associated with the record, and they show that the Veteran regularly attended weekly drills from January 1940 to June 1940.  The records also show that the decedent missed a drill during the second week of June.  The Veteran testified in 2003 that these weekly drills were at the Richmond Armory.  A certificate of military service shows the decedent was honorably discharged and had no active duty or ACDUTRA service.  A September 2001 NPRC letter, however, raises the possibility that he may have had a period of ACDUTRA that lasted less than 90 consecutive days. 

It is unclear from the service records whether the decedent incurred an injury and, if so, the status of his service when he incurred that injury and was diagnosed with epilepsy.  The matter must be remanded to associate any outstanding records that can clarify the nature of the decedent's service from 1939 to 1940, including the records NPRC relied on when writing its September 2001 letter.

Additionally, in February 2013, the appellant's representative argued that there were several issues with the case development that had been conducted.  Prior to and following the May 2005 Board remand for additional development, the AOJ requested treatment records for the decedent from Portsmouth, Virginia, Navy Hospital, which produced negative results.  The representative argued that the decedent had specified throughout the appeal that he was treated at the Base Hospital, Norfolk Naval Base, in Norfolk, Virginia, rather than at the Portsmouth Naval Hospital.  However, the Norfolk Naval Hospital is actually located in Portsmouth, Virginia, so it appears the RO conducted appropriate development in this regard.

The representative also contended that VA records belonging to C.S., a service member who was injured in the same accident as the decedent, were reviewed but the results were never reported.  The file shows a Decision Review Officer requested C.S.'s claims file from the Wilmington office in February 2009, but then there is no further information.  The Veteran and the appellant have repeatedly argued information in C.S.'s file will confirm the decedent's injury.  If a review of C.S.'s file contains any pertinent information to the Veteran, then that information must be included in the Veteran's claims file.  However, VA must protect the personal information of C.S., and the protected information included in the claims file is limited to the information that VA is authorized to disclose under the applicable written consent, routine use, useful purpose determination, court order, or other authority.  Therefore, the documents may need to be redacted as appropriate.  See VAOGCPREC 04-2014.  

The appellant's representative also indicated that the RO did not submit requests for the ship logs of the U.S.S. Barry to the appropriate locations.  The record shows, however, that the RO submitted requests to the National Archives and Record Administration in College Park, Maryland and Washington, D.C.  Additionally, the National Archives and Record Administration responded on February 15, 2006, indicating that there were approximately 400 pages of ship logs for June 1940 through December 1940.  The cost of microfilming was $280 at the time or the records could have been viewed free of charge at the National Archives in Washington, D.C.  However, VA is prohibited from paying for records, even when they are Federal or government records.  38 C.F.R. § 3.159(c) (2015); see also VAOPGPREC 07-95.  In a separate reply from the National Archives dated February 21, 2006, they indicated that the request for records was too extensive, as they could only provide one hour of research per request.  Thus, the RO conducted appropriate development in this regard.  The RO did not, however, ever inform the Veteran at that time or the appellant of the response from the National Archives.  Since VA is prohibited from paying for these records, the duty to notify requires, at a minimum, that the appellant be notified of the fees required to obtain the deck logs from the U.S.S. Barry and give her the information on how to secure these records and an opportunity to do so.  M21-1, III.iii.1.C.1.a.

Finally, there are numerous pieces of evidence the appellant refers to having in her possession, but they are not part of the file.  She stated in 2008 that she had copies of logs showing the Veteran's drill dates in July and August 1940; currently the records in the file show drills through June 1940.  She also suggests she has copies of the personnel roster from the U.S.S. Barry, showing the Veteran's assignment.  This would certainly be a key piece of information since there is currently no evidence showing assignment to a naval vessel.  She should be advised to submit this evidence.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Submit requests to NPRC and the Department of the Navy to obtain records that would show the Veteran had any ACDUTRA service and any documents specifying the exact dates of INACDUTRA service. 

2.  Advise the appellant to submit evidence she has referenced that is not currently in the file, such as logs showing the Veteran's drill dates in July and August 1940 and copies of the personnel roster from the U.S.S. Barry, showing the Veteran's assignment to that vessel.  

Also advise the appellant of the February 2006 response from the National Archives as to the charges associated with copying the deck logs in question, that VA cannot pay fees for the records, and how she can secure these records on her own.  See M21-1, III.iii.1.C.1.a.

3. Associate any relevant evidence obtained from a review of the record of C.S. with the present record.  [The claims file number for C.S. can be found in the February 2013 646 prepared by the appellant's representative.]  Follow the guidelines set forth in VAOGCPREC 04-2014 and consult with a privacy officer, if needed, to ensure C.S.'s protected information is not inadvertently disclosed.  If no relevant information is found, prepare a memorandum for the file detailing the review that was conducted.  

4. After completing all indicated development, the RO should readjudicate the matter in light of all the evidence of record.  If any benefit sought on appeal remains denied, the appellant and her representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





